Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/591,947, filed on 3/10/2005.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 was filed before the mailing date of the Non-final rejection on 11/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 12/23/2021 have been approved by the examiner.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkin (US 2008/0062581) in view of DeBrosse et al. (US 2004/0109347).
 	With respect to Claim 1, Parkin discloses a tunnel barrier layer 120’ and a first ferromagnetic material layer 118, 119 of the BCC structure formed on a first side of the tunnel barrier layer 120’.  A second ferromagnetic material layer 134 of the BCC structure formed on a second side of the tunnel barrier layer 120’.  The tunnel barrier layer is formed by a single-crystalline MgOx (001) layer or a poly-crystalline MgOx (0 < x < 1) layer in which the (001) crystal plane is preferentially oriented (see pargraphs 41  42, 45, and 71; Fig. 2A).  The abstract and paragraph 6.  It may also be preferable to have less reactive oxygen in the last additional layer onto which the ferromagnetic electrode 134 is subsequently deposited”. Therefore, stating that oxygen may be deficient between the MgO layer and the upper ferromagnetic layer. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the deficiency of oxygen. Parkin discloses the claimed invention except for the amount of oxygen deficiency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the oxygen deficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	With respect to Claim 2, it is well known in the semiconductor industry to have magnetoresistive device used as a load for a transistor as evident by DeBrosse (see paragraph 27).

Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,884,403.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a tunnel barrier layer.  A first ferromagnetic material layer of the BCC structure formed on a first side of the tunnel barrier layer.  A second ferromagnetic material layer of the BCC structure formed on a second side of the tunnel barrier layer.  The tunnel barrier layer is formed by a single-crystalline MgOx (001)
layer or a poly-crystalline MgOx (0 < x < 1) layer in which the (001) crystal plane is preferentially oriented.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.




AC/November 13, 2022 		/Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897